DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 23 November 2021.
Claims 1-8 are currently pending and being examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2012/0067934) in view of Garber (US 2014/0076952).

Claim 1, Li teaches a retaining device adapted for use with a nail gun, the nail gun (nail gun; fig. 1) including a frame (21; fig. 1), and a flywheel (22; fig. 1) that is rotatably mounted to the frame (¶[0015]), said retaining device comprising:
a retaining member (4; fig. 3) that is adapted to be connected to the frame (¶[0017]), and that has a stopping end portion (42; fig. 3);
a swing arm unit (31; fig. 3) that is adapted to be pivoted to the frame (¶[0016]), and that is adapted to swing relative to the frame between a proximate position, where said swing arm unit is proximate to said flywheel, and a distal position, where said swing arm unit is distal from the flywheel (Fig. 3-4; ¶[0015]-[0016]);
an impact unit (32; fig. 1) that is movably connected to said swing arm unit (¶[0016]), that is adapted to swing together with said swing arm unit relative to the frame (¶[0016]), that includes an engaging portion (312; fig. 3), and that is movable in a striking direction (¶[0024]), and a retrieving direction opposite to the striking direction between a pre-striking position (¶[0022]), where said engaging portion (312; fig. 3) of said impact unit is confined within said retaining member (4; fig. 3) when said swing arm unit is at the distal position (fig. 3), so as to prohibit removal of said impact unit from the pre-striking position (fig. 3), and a striking position (fig. 4), where said engaging portion (312; fig. 3) of said impact unit (32; fig. 2) is far away from said retaining member (4; fig. 4), such that, rotation of said swing arm unit from the distal position to the proximate position results in removal of said engaging portion of said impact unit from said retaining member (¶[0016]-[0017]), after which said impact unit comes into contact with the flywheel, so as to allow said impact unit to be driven by said flywheel to move away from said retaining member and from the pre-striking position to the striking position (¶[0022]).
Li does not teach a retrieving unit connected between said impact unit and said swing arm unit, and configured to bias said impact unit to move in the retrieving direction to the pre-striking position.
However, Garber teaches a nail gun comprising a retrieving unit (88; fig. 2) connected between said impact unit (32; fig. 2) and said swing arm unit (46; fig. 2), and configured to bias said impact unit to move in the retrieving direction to the pre-striking position (¶[0035]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Li, by having a retrieving unit, as taught by Garber, to return the driver to the home position, so it can be fired again. 

Claim 2, Li as modified by Garber teaches the retaining device as claimed in Claim 1, wherein said retaining member further has a connecting end portion (Li: 41; fig. 3) that is opposite to said stopping end portion, and that is adapted to be connected to the frame (Li: ¶[0017]).

Claim 3, Li as modified by Garber teaches the retaining device as claimed in Claim 1, wherein said stopping end portion (Li: 42; fig. 3) of said retaining member defines a receiving slot (Li: see fig. 3 showing a slot defined by 42 and 253) such that, when said impact unit is at the pre-striking position and when said swing arm unit is distal from the flywheel, said engaging portion of said impact unit is confined within said receiving slot of said retaining member (Li: see figs. 3-4 showing 312 confined in the slot between pre-striking and striking).

Claim 4, Li as modified by Garber teaches the retaining device as claimed in Claim 1, wherein said swing arm unit (Li: 31) is adapted to swing in a swinging direction relative to the frame (Li: ¶[0016]), the swinging direction being transverse to the striking direction (Li: ¶[0016]), said receiving slot (Li: see fig. 3 showing a slot defined by 42 and 253) of said retaining member being adapted to be open toward the frame along the swinging direction (Li: see figs. 3-4 showing it is open toward the frame along the swinging direction).


    PNG
    media_image1.png
    666
    534
    media_image1.png
    Greyscale
Claim 5, Li as modified by Garber teaches the retaining device as claimed in Claim 1, wherein said stopping end portion (Li: 42; fig. 4) of said retaining member has an inclined guide surface (Li: 421; fig. 4) that is adapted to be spaced apart from the frame along the swinging direction (Li: see fig. 4 showing 421 spaced apart from 21), and that has two ends (Li: annotated Fig. 4) being opposite to each other in a direction inclined relative to the striking direction, one of said ends being adapted to be closer to both the frame and said receiving slot than the other one of said ends (Li: annotated Fig. 4).

Claim 6, Li as modified by Garber teaches the retaining device as claimed in Claim 4, wherein said engaging portion (Li: 312; fig. 2) of said impact unit protrudes in a transverse direction perpendicular to the swinging direction and the striking direction (Li: see fig. 2 showing 312 protruding transverse of the swinging and striking direction).

Claim 7, Li as modified by Garber teaches the retaining device as claimed in Claim 6, wherein said retrieving unit (Garber: 88; fig. 2) includes at least one resilient member (Garber: return spring; ¶[0035]) that is connected to said impact unit (Garber: 32; fig. 2; ¶[0035]) and said swing arm unit (Garber: 46; fig. 2; ¶[0035])).

Claim 8, Li as modified by Garber teaches the retaining device as claimed in Claim 7, wherein said retrieving unit includes two of said resilient members (Garber: pair of return springs 88; ¶[0035]), said resilient members being spaced apart from each other along the transverse direction (Garber: see fig. 2 showing them spaced apart along the transverse direction). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        

/JOSHUA G KOTIS/Examiner, Art Unit 3731